                                Case 2:20-cv-00734-JAD-VCF Document 24
                                                                    23 Filed 10/06/20
                                                                             10/05/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, Nevada 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiffs
                      13                                     UNITED STATES DISTRICT COURT
                      14                                          DISTRICT OF NEVADA
                      15
                                DANIEL E. LOVE; and PAMELA LOVE,               Case No. 2:20-cv-00734-JAD-VCF
                      16
                                                    Plaintiffs,                STIPULATION OF DISMISSAL OF
                      17                                                       BACKGROUNDCHECKS.COM LLC AND
                                        v.                                     GENERAL INFORMATION SOLUTIONS
                      18                                                       LLC, WITH PREJUDICE
                                LEXISNEXIS RISK SOLUTIONS,
                      19        INC.; BACKGROUNDCHECKS.COM; and                Complaint
                                                                               & ORDER filed: April 23, 2020
                                GENERAL INFORMATION SERVICES,
                      20        LLC,                                                       ECF No. 23

                      21                            Defendants.

                      22
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      23
                                the parties have stipulated to the dismissal of Defendants Backgroundchecks.com LLC and
                      24

                      25        General Information Solutions LLC d/b/a General Information Services (improperly named as

                      26        “General Information Services, LLC”), from the above captioned action, with prejudice.

                      27        //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00734-JAD-VCF Document 24
                                                                    23 Filed 10/06/20
                                                                             10/05/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2               IT IS SO STIPULATED.
                                         DATED: October 5, 2020.
                         3
                                 KNEPPER & CLARK LLC                               KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                         4
                                 /s/ Miles N. Clark                                /s/ Gary E. Schnitzer
                         5       Matthew I. Knepper, Esq., SBN 12796               Gary E. Schnitzer, Esq., SBN 395
                                                                                   8985 S. Eastern Ave., Suite 200
                         6       Miles N. Clark, Esq., SBN 13848
                                                                                   Las Vegas, NV 89123
                                 5510 So. Fort Apache Rd, Suite 30                 Email: gschnitzer@ksjattorneys.com
                         7       Las Vegas, NV 89148
                                 Email: matthew.knepper@knepperclark.com           Counsel for Defendant
                         8       Email: miles.clark@knepperclark.com               LexisNexis Risk Solutions Inc.
                         9       KRIEGER LAW GROUP, LLC                   LITTLER MENDELSON, P.C.
                      10         David Krieger, Esq., SBN 9086
                                 2850 W. Horizon Ridge Parkway, Suite 200 /s/ Diana G. Dickinson
                      11         Henderson, Nevada 89052                  Diana G. Dickinson, Esq., SBN 13477
                                 Email: dkrieger@kriegerlawgroup.com      3960 Howard Hughes Parkway, Suite 300
                      12                                                           Las Vegas, NV 89169-5937
                                 Counsel for Plaintiffs                            Email: ddickinson@littler.com
                      13
                                                                                   Counsel for Defendant
                      14                                                           General Information Solutions LLC and
                                                                                   Backgroundchecks.com LLC
                      15
                                                     ORDER GRANTING STIPULATION OF DISMISSAL OF
                      16
                                 BACKGROUNDCHECKS.COM LLC AND GENERAL INFORMATION SOLUTIONS
                      17
                                                                   LLC WITH PREJUDICE
                      18

                      19                Based on the parties' stipulation [ECF No. 23] and good cause appearing, IT IS HEREBY
                                IT IS SO ORDERED.
                      20        ORDERED that the claims against Defendants BACKGROUNDCHECKS.COM LLC and
                                GENERAL INFORMATION SERVICES,                  LLC are DISMISSED with prejudice, each side to
                                                                        _________________________________________
                      21        bear its own fees and costs.            UNITED STATES DISTRICT JUDGE
                      22                                               _________________________________
                                                                      DATED   this ____
                                                                       U.S. District     day
                                                                                     Judge   of _______________
                                                                                           Jennifer A. Dorsey   2020
                      23                                               Dated: October 5, 2020
                      24

                      25

                      26                                                                Love et al v. LexisNexis Risk Solutions et al
                                                                                                Case No. 2:20-cv-00734-JAD-VCF
                      27        4828-1916-2061.1 107811.1001

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
